DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 8-15, 17-20, 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claims 1, 11, and 19, in addition to other limitations in the claims, the prior art of record fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing:
Claim 1, the second circuit comprising: a voltage divider having a voltage divider first output terminal and a voltage divider second output terminal, the voltage divider configured to receive the rectified AC Power waveform from the first circuit output terminal, and further configured to provide a first voltage at the voltage divider first output terminal, and provide a second voltage at the voltage divider second output terminal, a first amplifier having a non-inverting input terminal coupled to the output terminal of the voltage reference circuit, and having an inverting input terminal coupled to the voltage divider first output terminal, and a second amplifier having a non-inverting input terminal coupled to the voltage divider second output terminal, and having an inverting input terminal coupled to the output terminal of the voltage reference circuit, the second circuit is configured to receive a portion of the rectified AC power waveform responsive to the second voltage at the non-inverting terminal of the second amplifier 
Claim 11, a voltage reference circuit coupled to the second circuit; and a third circuit having a plurality of current paths, the third circuit coupled to the first circuit, the second circuit, and the plurality of LED strings, wherein at least one LED string of the plurality of LED strings is coupled to the first circuit and the second circuit, and each current path of the third circuit is configured to have a conductivity state including at least one of an on-state and an off-state, and wherein the second circuit comprises circuitry configured to assert a first signal responsive to the rectified AC power waveform being greater than the AC Average Power; and further configured to assert a second signal responsive to the rectified AC power waveform being less than the AC Average Power.
Claim 19, generating a reference voltage, a first voltage linearly related to the rectified AC voltage, and a second voltage linearly related to the rectified AC voltage, wherein the second voltage is less than the first voltage; asserting a charge-enable signal responsive to the second voltage being greater than the reference voltage; asserting a discharge-enable signal responsive to the reference voltage being greater than the first voltage; directing a second amount of power, derived from the rectified AC voltage, to an energy storage circuit, responsive to the asserting of the charge-enable signal; and directing a third amount of power, derived from the energy storage circuit, to the at least one of the plurality of serially-connected LED strings responsive to the asserting of the discharge-enable signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813.  The examiner can normally be reached on M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        2/19/21